DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, directed to the embodiment of figures 1 – 3, corresponding to claims 1 – 9, in the reply filed on December 20, 2021 is acknowledged.
Claims 10 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/717,640, filed on November 21, 2017.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it contains legal phraseology, and does not clearly describe what is new and/or improved in the art, nor does it include the benefits of the invention.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ORGANIC LIGHT EMITTING DIODE DISPLAY DEVICE WITH ELECTRODE DISPOSED OVER CONVEX PORTIONS OF AN INSULATING LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0346449 A1, prior art of record, see IDS filed June 30, 2020).
Regarding claim 1, Choi discloses an organic light emitting diode display device (e.g. figure 1, ¶ [0042]), comprising:
a substrate (e.g. substrate 100) having an emitting area and a non-emitting area (e.g. as clarified in annotated figure 1 below, the substrate 100 has an emitting area where the light emitting layer 300 is formed, and a non-emitting area where light emitting layer 300 is not formed, ¶ [0049]);
an insulating layer over the substrate (insulating layer 117, ¶ [0052]), the insulating layer including a plurality of convex portions (e.g. convex portions at the upper surface of layer 117, as seen in figures 1 and 2);
a first electrode over the insulating layer (first electrode 200, ¶ [0042]);
an emitting layer over the first electrode (emitting layer 200, ¶ [0042]); and
a second electrode over the emitting layer (second electrode 400, ¶ [0042]),
wherein a portion of the plurality of convex portions extends from the emitting area to the non-emitting area (e.g. as seen in annotated figure below), and
wherein the first electrode is disposed over a slanting surface of the plurality of convex portions in the non-emitting area (e.g. as seen in 

    PNG
    media_image1.png
    444
    678
    media_image1.png
    Greyscale

Regarding claim 8, Choi discloses the device of claim 1, wherein the insulating layer further includes at least one wall (e.g. wall 210), and wherein the first electrode is disposed in the emitting area to expose a top portion of the at least one wall (e.g. as seen in figure 1, top portion of wall 210 is exposed from the first electrode 200 that is disposed in the emitting area).

Regarding claim 9, Choi discloses the device of claim 8, wherein portions of the first electrode around the at least one wall are electrically connected to each other in the emitting area (as seen in annotated figure 1 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Aoyama et al. (US 2017/0062528 A1).
Regarding claim 2, Choi discloses the device of claim 1, further comprising: a bank layer between the first electrode and the emitting layer in the non-emitting area (e.g. as seen in annotated figure 1 above, bank layer 210 exists in the non-emitting area between an outer portion of the first electrode 200 in the non-emitting area and a side surface of the light emitting layer 300). 
Choi is silent with respect to disclosing a color filter layer over the second electrode in the emitting area.
Aoyama discloses an analogous device (e.g. figure 2B) comprising a color filter layer (color filter layer 51a/51b/51c, ¶ [0089]), over a second electrode (second electrode 25, ¶ [0084]) in the emitting area (e.g. emitting area where electrode 23 is formed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that a color filter layer is over the second electrode in the emitting area since Choi discloses a light emitting device display, and Aoyama discloses a light emitting device display such that a color filter layer is formed over the second electrode in the emitting area. One would have been motivated to have a color filter layer over the second electrode in the emitting area in order to adjust the light color output of the device.

Regarding claim 3, Choi in view of Aoyama disclose the device of claim 2, wherein an edge of the color filter layer extends beyond an edge of the plurality of convex portions toward the non-emitting area (e.g. as rendered obvious by Choi in view of Aoyama, since Choi discloses the plurality of convex portions to extend from the light emitting device into the non-emitting area, and Aoyama discloses the color filter layer to extend across the light emitting device and over the non-emitting area).

Regarding claim 4, Choi in view of Aoyama disclose the device of claim 2, wherein an edge of the plurality of convex portions, an edge of the bank layer and an edge of the color filter layer overlap each other in the non-emitting area (e.g. as rendered obvious by Choi in view of Aoyama, since Choi discloses the plurality of convex portions to extend into the non-emitting area and overlapping the bank layer in the non-emitting area, and Aoyama discloses the color filter layer to extend into over the non-emitting area and overlapping an analogous bank layer 82 in the non-emitting area).

Regarding claim 5, Choi in view of Aoyama disclose the device of claim 2, wherein the bank layer overlays an edge of the plurality of convex portions (e.g. as seen in figure 1 of Choi).

Regarding claim 6, Choi in view of Aoyama disclose the device of claim 2, wherein a boundary between the emitting area and the non-emitting area overlaps a portion of the plurality of convex portions (e.g. as seen in annotated figure 1 of Choi above).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nishikawa et al. (US 2008/0024402 A1).
Regarding claim 7, Choi discloses the device of claim 1, wherein the plurality of convex portions are arranged in a line along a first direction (e.g. as seen in figures 1 and 2, the convex portions of 117 may be considered to be arranged in a line in the direction into the page).
Choi is silent with respect to disclosing the plurality of convex potions are arranged staggered along a second direction.
Nishikawa discloses an analogous device (e.g. figures 1 and 3), comprising a plurality of convex portions are arranged in a line along a first direction and staggered along a second direction (as seen in figure 3, plurality of convex portions 34 are arranged in a line long the horizontal direction of the figure, and staggered along the vertical direction of the figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi such that the plurality of convex portions are arranged in a line along a first direction and staggered along a second direction since Choi discloses the convex portions to be arranged within the emitting area under the first electrode, and Nishikawa discloses an analogous device comprising a plurality of convex portions arranged within the emitting area under the first electrode such that the plurality of convex portions are arranged in a line along a first direction and staggered along a second direction . One would have been motivated to have the plurality of convex portions arranged in a line along a first direction and staggered along a second direction in order to optimize the emission efficiency of the device (e.g. as discussed by Nishikawa, ¶ [0049] – [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892